--------------------------------------------------------------------------------



EXHIBIT 10.38

JACK HENRY & ASSOCIATES, INC.
2005 NON-QUALIFIED STOCK OPTION PLAN



Adopted by the Stockholders November 1, 2005
(Amended and Restated May 9, 2008)

     Jack Henry & Associates, Inc. (the "Company"), a Delaware corporation,
hereby formulates and adopts the following 2005 Non-Qualified Stock Option Plan
(the "Plan") for non-employee directors of the Company.



     1.     Purpose. The purpose of the Plan is to obtain for the Company the
benefits of the additional incentive inherent in the ownership of Common Stock,
$.01 par value per share, of the Company ("Common Stock"), by selected
non-employee directors of the Company who are important to the success and the
growth of the business of the Company, to help the Company retain the services
of such persons, and to compensate such persons for their service on the Board
of Directors.



     2.     Stock Option Committee. The Board of Directors of the Company shall
appoint from among its members a Non-Qualified Stock Option Committee (the
"Committee"), consisting of no fewer than two directors, none of whom shall be
eligible to participate under the Plan. The Committee shall select one of its
members as Chairman and shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of its meetings and the transaction of its
business. A majority of the whole Committee shall constitute a quorum, and the
act of a majority of the members of the Committee shall be the act of the
Committee. Any member of the Committee may be removed at any time either with or
without cause by resolution adopted by the Board of Directors of the Company;
and any vacancy on the Committee may at any time be filled by resolution adopted
by the Board of Directors.



     3.     Stock Subject to Options. Subject to the provisions of paragraph 13,
the number of shares of Common Stock subject at any one time to options granted
under the Plan plus the number of such shares then outstanding pursuant to
exercises of options granted under the Plan shall not exceed an aggregate of
700,000 shares. If and to the extent that options granted under the Plan
terminate or expire in accordance with paragraph 8 without having been
exercised, new options may be granted with respect to the shares covered by such
terminated or expired options, provided that the granting and terms of such new
options shall in all respects comply with the provisions of the Plan.



     There shall be reserved at all times for sale under the Plan a number of
shares of Common Stock (either authorized and unissued shares or shares held in
the Company's treasury, or both) equal to the maximum number of shares which may
be purchased pursuant to options granted or that may be granted under the Plan.



     Shares transferred by the Company upon the exercise of any option granted
under the Plan may be shares of authorized and unissued Common Stock, shares of
issued Common Stock held in the Company's treasury, or both.



     4.     Administration. The Committee shall have the authority and
responsibility, within the limitations of the Plan, as amended or modified from
time to time, to calculate the "fair market value" of shares subject to grant in
accordance with paragraph 7, the terms and provisions of the respective Option
Agreements (which need not be identical), and to make all other determinations
necessary or advisable for administering the Plan.



     Any or all powers and functions of the Committee may at any time and from
time to time be exercised by the Board of Directors or the Executive Committee
thereof; provided, however, that such powers and functions of the Committee may
be exercised by the Board of Directors or the Executive Committee, as the case
may be, only if, at the time of such exercise, a majority of the members of the
entire Board of Directors or the Executive Committee, as the case may be, and a
majority of the directors acting in the particular matter, are not eligible to
participate under the Plan.



     5.     Eligible Participants. Options may be granted under the Plan only to
non-employee directors of the Company. A "non-employee director" shall mean a
director who is not at the time of the grant to him of any option under the
Plan, or at any time within one year prior thereto, an employee of the Company
or its subsidiaries. A non-employee director receiving any option under the Plan
is hereinafter referred to as an "Optionee".



     6.     Grant of Options.



      (a)     Annual Grants. On the third business day following the day of each
annual meeting of the stockholders of the Company, each non-employee director
shall automatically and without further action of the Board or the Committee be
granted a non-statutory stock option (a stock option which does not qualify
under Sections 422 or 423 of the Internal Revenue Code of 1986) to purchase
10,000 shares of Common Stock, subject to adjustment and substitution as set
forth below. If the number of shares then remaining available for the grant of
stock options under the Plan is not sufficient for each non-employee director to
be granted an option for 10,000 shares (or the number of adjusted or substituted
shares), then each non-employee director shall be granted an option for a number
of whole shares equal to the number of shares then remaining available divided
by the number of non-employee directors, disregarding any fractions of a share.



      (b)     Grant Limitation. Notwithstanding any other provision of this
Plan, no non-employee director may be granted options to purchase more than
100,000 shares of Common Stock pursuant to the Plan.



     7.     Price.



      (a)     The option price of each share of Common Stock purchasable under
any option granted under the Plan shall be 100% of the "fair market value"
thereof at the time the option is granted.



      (b)     The option price shall become immediately due upon exercise of the
option and shall be payable in one of the alternative forms specified below: (1)
full payment by certified check payable to the Company; (2) full payment in
shares of Common Stock having a fair market value on the Exercise Date (as such
term is defined below) equal to the option price, which shares shall have been
held for more than six months by the individual; (3) any combination of
certified check payable to the Company and/or shares of Common Stock valued at
fair market value on the Exercise Date, equal in the aggregate to the option
price; or (4) by a "net exercise" arrangement pursuant to which the Company will
not require a payment of the option price but will reduce the number of shares
of common stock issued upon the exercise by the largest number of whole shares
that has a fair market value on the Exercise Date that does not exceed the
aggregate option price. With respect to any remaining balance of the aggregate
option price, the Company will accept a cash payment from the Optionee. For
purposes of this subsection (b), the Exercise Date shall be the date on which
written notice of the exercise of the option is delivered to the Company,
together with payment of the option price for the purchased shares.



      (c)     The "fair market value" of a share on a particular date shall be:
(1) if shares of Common Stock are listed on such date on one or more national
securities exchanges, the last reported sale price of a share on such date as
recorded on the composite tape system or if such system does not cover the
Common Stock, the last reported sale price of a share on such date on the
principal national securities exchange on which shares of the Common Stick are
listed, or if no sale of Common Stock took place on such date, the last reported
sale price of a share on the most recent day on which a sale of a share took
place as recorded by such exchange, as the case may be; or (2) if Common Stock
is not listed on such date on any national securities exchange, the mean between
the last closing bid and asked quotations of a share of Common Stock on such
date (or if none, on the most recent date on which there were bid and asked
quotations of a share), as reported by the OTC Bulletin Board, or other similar
service selected by the Board of Directors or the Committee.



     8.     Exercisability, Vesting and Duration of Options. No option granted
under the Plan shall be exercisable until six months after the date of grant.
Subject to the foregoing, all options granted under the Plan shall be fully
vested and exercisable after the fourth anniversary of the date of the
director's first election or appointment to the Board of Directors of the
Company (the "Initial Service Date"). For directors who have served less than
four continuous years, and subject to the first sentence of this paragraph 8,
options granted under the Plan shall vest and become exercisable as follows:



      (a)     with respect to 25% of the shares subject to option, after the
expiration of one year from the Initial Service Date;



      (b)     with respect to 50% of the shares subject to option, after the
expiration of two years from the Initial Service Date;



      (c)     with respect to 75% of the shares subject to option, after the
expiration of three years from the Initial Service Date.



     Provided, however, that any option granted under the Plan shall become
exercisable in its entirety upon the Optionee's death, illness, disability or
retirement as determined by the Committee; and provided further that no portion
of any option not theretofore exercisable shall become exercisable following the
removal or termination of the Optionee as a director of the Company, for any
reason other than his or her death, illness, disability or retirement as
determined by the Committee.



     The unexercised portion of any vested option granted under the Plan shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following: (i) the expiration of ten years from
the date on which such option was granted; (ii) the expiration of one year
following the issuance of letters testamentary or letters of administration to
the executor or administrator of a deceased Optionee or Permitted Transferee (as
defined in paragraph 10); or (iii) the surrender by the Optionee or Permitted
Transferee to the Company of any such option (whether or not in exchange for any
other option).



     9.     Exercise of Options. Options granted under the Plan shall be
exercised by the Optionee (or by his executors or administrators, or Permitted
Transferee, as provided in paragraph 10) as to all or part of the shares covered
thereby, by the giving of written notice of the exercise thereof to the Company
at its principal business office, specifying the number of shares to be
purchased, specifying a business day, not less than 10 days nor more than 15
days from the date such notice is given, for the payment of the purchase price
against delivery of the shares being purchased and specifying the method of
payment of such purchase price. Upon any exercise of an Option, the Optionee
shall make appropriate arrangements with the Company to provide for the minimum
amount of additional withholding required by applicable federal and state income
tax and payroll laws, including payment of such taxes through delivery of Common
Stock or by withholding Common Stock to be issued under the Option, as provided
in Section 17 hereof.



     Subject to the provisions of paragraph 18, the Company shall cause
certificates for the shares so purchased to be delivered to the Optionee or his
executors or administrators or Permitted Transferee at its principal business
office, against payment of the full purchase price, on the date specified in the
notice of exercise.



     10.     Non-Transferability of Options. For the first six months after the
date of grant, no option granted under the Plan shall be transferable by the
Optionee other than by will, or if the Optionee dies intestate by the laws of
descent and distribution. In the event of the Optionee's death, options held by
him at death shall thereafter be exercisable, as provided in subparagraph 8(ii),
by such person(s) entitled to do so under the will of the Optionee or, if the
Optionee shall fail to make testamentary disposition of the stock option or
shall die intestate, by the legal representative of the Optionee.



     Options may be transferred, following the first six months after the date
of grant and during the lifetime of an Optionee, to any "Permitted Transferee".
Any such options shall remain subject to all of the terms and conditions of this
Plan, including but not limited to the provisions on vesting and exercisability
set forth in paragraph 8. "Permitted Transferee" shall include members of the
immediate family of the Optionee, any trust established for the benefit of the
Optionee or the Optionee's immediate family members, or any charity qualified
under §501(c)(3) of the Internal Revenue Code. For this purpose, "immediate
family member" shall mean the Optionee's spouse, children, step-children,
grandchildren and step-grandchildren, and any partnership, corporation, limited
liability company or other entity, all the beneficial interests in which are
held by the Optionee or immediate family members. Permitted Transferees may only
transfer options to other Permitted Transferees of the Optionee. The Company may
disregard any transfer of an option which has not been properly registered with
the Company or its agents. In the event of the death of a Permitted Transferee
who held options at death, such options shall thereafter be exercisable, as
provided in subparagraph 8(ii), by such person(s) entitled to do so under the
will of the Permitted Transferee, or if such holder shall fail to make
testamentary disposition of the stock option or shall die intestate, by the
legal representative of the Permitted Transferee.



     11.     Rights of Optionee. Neither the Optionee nor his Permitted
Transferees, executors or administrators shall have any of the rights of a
stockholder of the Company with respect to the shares subject to an option
granted under the Plan until certificates for such shares shall have been issued
upon the exercise of such option.



     12.     Right to Terminate. Nothing in the Plan or in any option granted
under the Plan shall confer upon any Optionee the right to continue as a
director of the Company or affect the right of the stockholders of the Company
to terminate the Optionee as a director at any time, or the right of the Board
of Directors to elect or remove directors, subject, however, to the provisions
of Delaware law.



     13.     Adjustment of Shares. If any change is made in the shares subject
to the Plan or subject to any option granted under the Plan (through merger,
consolidation, reorganization, recapitalization, stock dividend, split-up,
combination of shares, exchange of shares, issuance of rights to subscribe, or
change in capital structure), appropriate adjustments or substitutions shall be
made by the Committee in or for such shares (including adjustments in the
maximum number of shares subject to the Plan and the number of such shares and
price per share subject to the Plan and the number of such shares and price per
shares subject to outstanding options) as the Committee in its sole discretion
shall deem equitable to prevent dilution or enlargement of option rights;
provided, however, that in the case of any transaction (or series of
transactions carried out within a period of twelve consecutive months) in which
the Company is consolidated or merged with another corporation (other than a
subsidiary or other affiliated company of the Company), or in which
substantially all of the properties or assets of the Company are acquired by
another person, firm or corporation (other than one or more subsidiaries or
other affiliated companies of the Company), and in which the stockholders of the
Company receive, either directly or indirectly, as consideration, cash and/or
non-equity securities or a package which does not include an amount of equity
securities (as defined in Section 3(a)(11) of the Exchange Act) equal to more
than 20% of the aggregate value of such package as conclusively determined by
the Committee, the Committee shall, alternatively, have the right to terminate
all then outstanding options (in which event such options shall not be subject
to the above described adjustments) by causing written notice of such
termination to be given to each Optionee not less than 30 days prior to the date
on which such consolidation, merger or acquisition is expected to become
effective and, if applicable, the date as of which it is expected that holders
of Common Stock of record shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such consolidation,
merger or acquisition. In providing such notice, the Board of Directors may, in
its discretion, with respect to options, waive the restrictions on exercise
pursuant to paragraph 8 and permit such option or options to become immediately
exercisable. Such notice shall be deemed duly given when delivered personally,
or mailed first-class postage prepaid, to each Optionee at his address appearing
in the records of the Company, and failure to give such notice to any Optionee,
or any defect therein, shall not affect the termination of an option held by any
other Optionee.



     14.     Amendment of the Plan. The Board may, from time to time, amend or
modify the Plan in all respects, except that without stockholder approval no
such amendment or modification may (a) increase the total number of shares
reserved for options thereunder (other than an increase merely reflecting an
adjustment as described in paragraph 13), (b) change the option price from 100%
of the "fair market value" on the date of grant, (c) change the class of
non-employee directors eligible to receive options, or (d) extend the period of
exercise beyond ten years from the date of grant. Rights and obligations under
any option previously granted under the Plan may not be altered or impaired by
any such amendment or modification of the Plan except upon consent of the person
to whom such option was granted.



     15.     Termination or Suspension of the Plan. The Board of Directors may
at any time suspend or terminate the Plan. The Plan, unless sooner terminated,
shall terminate at the close of business on November 30, 2015. An option may not
be granted while the Plan is suspended or after it is terminated. Rights and
obligations under any option granted while the Plan is in effect shall not be
altered or impaired by suspension or termination of the Plan, except upon the
consent of the person to whom such option and right were granted.



     16.     Form of Agreements with Optionees. Subject to the limitations of
the Plan as amended or modified from time to time, every option granted under
the Plan shall be in such form and shall contain such terms and conditions
(which need not be identical) as the Committee, in its discretion, may
determine. The rights and obligations under any such form of option granted
under the Plan shall not be altered or impaired, except upon consent of the
person to whom such option and right were granted.



     17.     Withholding.



      (a)     The Company's obligations to deliver shares of Common Stock upon
the exercise of an Option shall be subject to the Optionee's satisfaction of all
applicable federal, state and local income and other tax withholding
requirements.



      (b)     The Optionee may pay all minimum required amounts of tax
withholding, or any part thereof, by electing to transfer to the Company, or to
have the Company withhold from the Common Stock otherwise issuable to the
Optionee, Common Stock having a value not greater than the minimum amount
required to be withheld under federal, state or local law or such lesser amount
as may be elected by the Optionee. The Committee may require that any shares
transferred to the Company have been held or owned by the Optionee for a minimum
period of time. The value of Common Stock to be withheld shall be based on the
Fair Market Value of the Common Stock on the date that the amount of tax to be
withheld is to be determined (the "Tax Date"), as determined by the Committee.
Any such elections by Optionee to have Shares withheld for this purpose must be
made prior to the Tax Date, and shall be irrevocable.



     18.     Purchase for Investment. If the Committee in its discretion
determines that as a matter of law such procedure is or may be desirable, it may
require the Optionee, upon any exercise of an option granted hereunder or any
portion thereof and as a condition to the Company's obligation to deliver
certificates representing the shares subject to exercise, to execute and deliver
to the Company a written statement, in form satisfactory to legal counsel for
the Company, representing and warranting that his purchase or receipt of shares
of Common Stock upon exercise thereof shall be for his own account, for
investment and not with a view to the resale or distribution thereof and that
any subsequent offer for sale or sale of any such shares shall be made either
pursuant to (a) a Registration Statement on an appropriate form under the
Securities Act of 1933, as amended (the "Securities Act"), which Registration
Statement has become effective and is current with respect to the shares being
offered and sold or (b) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Optionee shall, prior
to any offer for sale or sale of such shares, obtain a favorable written opinion
from counsel for or approved by the Company as to the availability of such
exemption.



     The Company may endorse an appropriate legend referring to the foregoing
restriction upon the certificate or certificates representing any shares issued
or transferred to the Optionee upon exercise of any option granted under the
Plan and may issue "stop transfer" instructions to its transfer agent in respect
of such shares.



     19.     Listing of Shares and Related Matters. If at any time the Board of
Directors shall determine, in its sole discretion, that the listing,
registration or qualification of the shares covered by the Plan upon any
national securities exchange or market system or under any state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the sale or purchase of
shares under the plan, no shares will be delivered unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Board of Directors.



     20.     Governing Law. The Plan and all options which may be granted under
the Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware from time to time obtaining, without regard to the principles
of conflicts of laws which might otherwise apply.



     21.     Gender. Unless the context of the Plan otherwise requires, the
masculine, feminine or neuter gender each shall include the other genders and
the singular shall include the plural.



     22.     Effective Date of Plan. The Plan shall become effective upon
approval by the affirmative vote of the holders of a majority of the Common
Stock present in person or by proxy and entitled to vote at a duly called and
convened meeting of such holders.



     The foregoing Plan was initially approved and adopted by the Board of
Directors on August 26, 2005, and was amended and restated effective May 9,
2008.